Citation Nr: 0605287	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for shin splints, 
right tibia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for shin splints, left 
tibia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral disability is manifested by 
constant tibial pain and tenderness and intermittent knee 
pain and tenderness.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for shin 
splints, right tibia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5022, 5260-5262, 5271 (2005). 

2.  The criteria for a rating higher than 10 percent for shin 
splints, left tibia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5022, 5260-5262, 5271 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In a letter dated in June 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence the 
veteran was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, the RO did not 
provide the veteran initial notice prior to the October 2001 
rating decision; however, the RO provided the veteran VCAA 
notice in June 2004 and reconsidered the claim in September 
2004.  In Pelegrini, the Court stated that its decision did 
not require VA to void or nullify any AOJ action or decision 
in which notice was not provided, but only required that 
appellants receive VCAA-content-complying notice.  18 Vet. 
App. at 120.  The Board specifically finds that the veteran 
was not prejudiced by the post-AOJ decision notice because 
she was given sufficient time to submit and/or identify any 
and all evidence necessary to substantiate her claims.  Under 
these circumstances, the Board finds that VA met its duty to 
notify the veteran of her rights and responsibilities under 
the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
her physical examinations, and affording her an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though she declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran alleges that her shin pain has worsened since the 
RO's March 2001 rating decision.  She maintains that she 
constantly experiences a sharp and squeezing pain that 
intensifies by the afternoon and caused tightness after she 
engages in certain activities.  She avers that the pain also 
increases after she stands for long periods, walks briskly 
for more than ten minutes, runs, walks farther than two 
blocks, or rides a stationary bike for more than ten minutes.  
She declares that the pain continues when she sits or lies 
down.  

The veteran states that she has not missed any work because 
of pain; however, her work as a cashier requires her to stand 
for approximately six hours a day, which causes her 
significant discomfort.  The veteran maintains that shin pain 
does limit her daily activities, including housework and 
regular exercise, because she cannot run or walk briskly and 
has difficulty going up and down stairs.  She walks with a 
normal gait and does not use assistive devices.  

During an August 2001 VA examination, the examiner found that 
the veteran had persistent anterior tibial pain and 
tenderness to palpation over the tibias bilaterally.  At the 
time of that examination, the veteran's work required her to 
stand for fifteen hours each day, and the examiner attributed 
her pain to overuse.  The veteran denied experiencing knee 
pain, and the examiner found that her knees were normal.  The 
veteran did not have pain, tenderness, swelling, or 
instability in her ankles.  Range of motion of the veteran's 
knees was measured at 145 degrees flexion and 0 degrees 
extension, and range of motion of her ankles was measured at 
45 degrees plantar flexion and 20 degrees dorsiflexion.  

In October 2002, a VA examiner diagnosed the veteran as 
having bilateral tibial stress fractures with chronic pain, 
bilateral retropatellar pain syndrome, and intermittent ankle 
pain secondary to overuse.  The veteran exhibited marked 
bilateral tibial tenderness and bilateral patellar 
tenderness.  She declared that she had experienced 
intermittent knee and ankle pain since the 1980s, but there 
was no indication of crepitus, effusion, or instability of 
the veteran's knees or ankles.  Range of motion of the 
veteran's knees was measured at 145 degrees flexion and 0 
degrees extension, and range of motion of her ankles was 
measured at 45 degrees plantar flexion and 20 degrees 
dorsiflexion.  The veteran walked on her heels and toes 
without difficulty.  

During a June 2004 VA examination, the examiner diagnosed the 
veteran as having bilateral shin splints with persistent 
daily pain.  She noted that the veteran exhibited bilateral 
tibial tenderness from below her knee to above her ankle.  
The veteran stated that she did not experience any knee or 
ankle pain, and there was no indication of tenderness, 
crepitus, effusion, or instability of those joints.  Range of 
motion of the veteran's knees was measured at 140 degrees 
flexion and 0 degrees extension, and range of motion of her 
ankles was measured at 45 degrees plantar flexion and 20 
degrees dorsiflexion.  The examiner found that range of 
motion in those joints was not limited by pain, fatigue, 
weakness, or lack of endurance.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  See 38 C.F.R. Part 
4.  When entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In his January 2006 brief, the veteran's representative 
argued that the veteran's July 2001 statement was a notice of 
disagreement with the initial March 2001 rating decision, and 
not a claim for an increased rating based on a worsening of 
the disability.  In that statement, the veteran declared that 
she agreed with the assigned rating, but requested a 
reevaluation of her disability because it had worsened.  
Thus, the Board finds that the RO properly characterized the 
veteran's statement as a claim for an increased rating rather 
than an appeal of the initial rating decision.  

The veteran's disability is evaluated as 10 percent disabling 
in each leg under the criteria of Diagnostic Code 5022, which 
allows for the assignment of ratings based on periostitis 
(shin splints) and directs that ratings be based on 
limitation of motion of affected parts, as degenerative 
arthritis.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 
directs that degenerative arthritis be rated based on 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  See 38 C.F.R. § 4.71a.  
Under Diagnostic Code 5003, if limitation of motion is 
noncompensable under the appropriate diagnostic code, then a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a.  The rating criteria of 
Diagnostic Code 5003 based on x-ray evidence of degenerative 
arthritis are not applicable to rating periostitis under 
Diagnostic Code 5022.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003, note 2.

Limitation of knee and ankle motion is evaluated under 
Diagnostic Codes 5260, 5261, and 5271.  See 38 C.F.R. § 
4.71a.  Under Diagnostic Code 5260, a rating of 10 percent is 
assigned for limitation of knee flexion to 45 degrees, a 
rating of 20 percent is assigned for limitation to 30 
degrees, and a rating of 30 percent is assigned for 
limitation to 15 degrees.  Under Diagnostic Code 5261, a 10 
percent rating is assigned for limitation of knee extension 
to 10 degrees, a 20 percent rating is assigned for limitation 
to 15 degrees, a 30 percent rating is assigned for limitation 
to 20 degrees, a 40 percent rating is assigned for limitation 
to 30 degrees, and a 50 percent rating is assigned for 
limitation to 45 degrees.  Under Diagnostic Code 5271, a 10 
percent rating is assigned for moderate limitation of ankle 
motion and a 20 percent rating is assigned for marked 
limitation of motion.  Considering all measured movements of 
record and evaluating the veteran's disability under the most 
restricted measurements-140 degrees of knee flexion, 0 
degrees of knee extension, 45 degrees of ankle extension, and 
20 degrees of ankle extension-manifestations of the 
veteran's disability do not meet the criteria for a 
compensable rating under Diagnostic Codes 5260, 5261, or 
5271.  

When evaluating a disability using the limitation of motion 
diagnostic codes, VA must consider whether the veteran's pain 
and functional loss cause additional disability beyond that 
reflected in the range of motion measurements.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 9 Vet. App. 7, 10 (1996).  
During the June 2004 VA examination, the examiner found that 
the veteran's range of motion was not limited by pain, 
fatigue, weakness, or lack of endurance.  Therefore, pain and 
functional loss do not restrict the veteran's motion beyond 
measured ranges, and do not warrant a compensable rating 
under limitation of motion diagnostic codes.

Because the veteran's disability is noncompensable under 
limitation of motion diagnostic codes, the Board considered 
whether the veteran's disability was compensable under 
Diagnostic Code 5003 based on limitation of motion of major 
joints affected by periostitis.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability, which is entitled to 
at least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  The veteran complains that constant tibial 
pain restricts her capacity to walk, run, or stand.  Tibial 
pain and tenderness were confirmed in three VA examinations.  
Additionally, a VA examiner found evidence of knee pain and 
tenderness during an October 2002 examination.  During that 
examination, the veteran also reported intermittent ankle 
pain, but the examiner attributed that pain to overuse.  
Therefore, there is evidence that periostitis results in pain 
that limits the veteran's motion, and a rating of 10 percent 
for each leg is warranted under Diagnostic Code 5003.  

The Board also evaluated the veteran's disability under 
Diagnostic Code 5262, which allows for the rating of 
disabilities based on impairment of the tibia.  See 38 C.F.R. 
§ 4.71a.  A 10 percent rating is assigned under that 
diagnostic code for malunion with slight knee or ankle 
disability, a 20 percent rating is assigned for malunion with 
moderate knee or ankle disability, a 30 percent rating is 
assigned for malunion with marked knee or ankle disability, 
and a 40 percent rating is assigned for nonunion with loose 
movement, requiring a brace.  There is no evidence of 
malunion with moderate knee or ankle disabilities; VA 
examiners found no evidence of instability, crepitus, 
swelling, or limited range of motion of the veteran's knees 
or ankles.  The veteran has a normal gait and walks without 
assistive devices.  Therefore, a compensable rating is not 
warranted under Diagnostic Code 5262.  

To ensure proper evaluation of the veteran's disability, the 
Board also considered diagnostic codes that rate leg 
impairments on the basis of knee and ankle ankylosis, genu 
recurvatum, and knee subluxation or instability.  Those 
diagnostic codes do not apply in this case because there is 
no evidence of those impairments.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if a disability is so 
exceptional and unusual, manifest by factors such as marked 
interference with employment or frequent periods of 
hospitalization, that the application of regular schedular 
standards is inadequate and/or impractical.  See 38 C.F.R. § 
3.321(b)(1).

The veteran complains that pain limits her daily activities 
and that working as a cashier intensifies her pain; however, 
the veteran states that her disability has not caused her to 
miss work or lose employment.  Additionally, there is no 
evidence that her disability has resulted in hospitalization 
or other exceptional limitations beyond those addressed by 
the schedular ratings.  The Board recognizes that functional 
limitations caused by a disability have a significant impact 
on industrial capabilities, but any assignment of a 
compensable rating is recognition of that loss because 
industrial impairment is the principal factor in considering 
the application of schedular disability ratings.   See 38 
C.F.R. §§ 3.321(a), 4.1 ("the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability"); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that a compensable disability rating is itself 
a recognition of industrial impairment).  Therefore, the 
Board finds that the assigned 10 percent schedular rating 
adequately reflects the veteran's clinically established 
impairments, and a rating higher than 10 percent for the 
veteran's disability is denied.  






ORDER

Entitlement to an evaluation higher than 10 percent for shin 
splints, right tibia, is denied.

Entitlement to an evaluation higher than 10 percent for shin 
splints, left tibia, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


